DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 6 and 16 have been withdrawn.  Claims 1, 9, and 11-13 have been amended.
Claims 1-5, 7-15, 17, and 18 are under examination.

2.	The objections to claims 9 and 11-13 are withdrawn in response to the amendments filed on 4/6/2022.
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to specify that the cargo molecules and inorganic nanoparticles are negatively charged.

Claim Objections
3.	Claim 1 is objected to because of the recitations “within the lipid membrane” (lines 6-7) and “an outer lipid layer” (lines 7-8).  Appropriate correction to “by the lipid membrane”  and “the outer lipid layer” is required.

4.	Claim 8 is objected to because of the recitation “carrier.Thtset” in the last line.  Appropriate correction to remove the term “Thtset” from the claim is required.

Maintained Rejections
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. (Small, 2008, 4: 1651-1655), in view of both Bochicchio et al. (Current Drug Metabolism, 2014, 15: 882-892) and Fadda et al. (Il Farmaco, 1998, 53: 650-654) as evidenced by SignaGen Laboratories.
Rhim et al. teach organo-inorganic composites (OINCs) comprising a gold nanoparticle-plasmid DNA conjugate (AuNP-pDNA; organic-inorganic conjugate) encapsulated within a cationic Lipofectamine liposome; the gold nanoparticle is a citrate capped AuNP and the plasmid is electrostatically-bound to the surface of the AuNP; Rhim teaches that OINCs exist in solution as a mix of type I and II structures, where the mix has a zeta potential of less than 10 mV and where the liposomes surrounding the AuNP-pDNA in type I structures are wider and loose resulting in a negative zeta potential.  Since Rhim et al. teach that surface exposure of pDNA negative charges induces negative zeta potential, one of skill in the art would have known that some pDNA (i.e., a portion of the cargo-inorganic conjugate) is exposed on the outer lipid layer in the type I structures (see p. 1651, column 2; p. 1652; p. 1654, column 1, first full paragraph; see Supporting Information, Fig. S1).  By reading Rhim et al., one of skill in the art would have reasonably concluded that at least some of the OINCs have partial surface exposure as claimed (claims 1, 2, 5, 7, and 12).  Rhim et al. teach using the OINC to transfect cells, i.e., the OINC is formulated with a pharmaceutically acceptable carrier (claim 8) (see p. 1653, Fig. 3).  As evidenced by SignaGen Laboratories, Lipofectamine is a mixture of DOSPA and DOPE; thus, the Lipofectamine liposome of Rhim et al. consists of the cationic lipid DOSPA and the fusogenic lipid DOPE (claim 1).  
Rhim et al. teach DOSPA and not DOTAP (claim 3).  Bochicchio et al. teach that, similar to DOSPA, DOTAP is commonly used for the delivery of nucleic acids such as siRNAs (see p. 887, column 1, first full paragraph).  Replacing DOSPA with DOTAP would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for transfection.  One of skill in the art would have also found obvious to replace the plasmid with an siRNA when siRNA delivery was desired (claim 4). 
Rhim et al. and Bochicchio et al. do not teach a surfactant (claim 1).  Fadda et al. teach that the non-ionic surfactant Tween 20 could be used to obtain liposomes with desired release profiles (see p. 652, Fig. 3; paragraph bridging p. 652 and 653; paragraph bridging p. 653 and 654).  One of skill in the art would have found obvious to modify Rhim et al. by further including Tween 20 in the liposomes with the reasonable expectation that doing so would result in OINCs with desired plasmid release profiles.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1-5, 7-9, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. taken with both Bochicchio et al. and Fadda et al. and as evidenced by SignaGen Laboratories, in further view of both Xiong et al. (Oncotarget, 2014, 5: 6453-6465) and Arvizo et al. (J. Biol. Chem., 2013, 288: 17610-17618).
The teachings of Rhim et al., Bochicchio et al., and Fadda et al. are applied as above for claims 1-5, 7, 8, and 12.  Rhim et al., Bochicchio et al., and Fadda et al. do not specifically teach that the siRNA is an anti-MICU1 siRNA (claim 15).  Xiong et al. teach that AuNPs inhibit ovarian cancer in vivo via repressing the proliferation and expansion of cancer cells (claim 14) (see Abstract; p. 6453-6454).  Arvizo et al. teach that using siRNAs to silence MUC1 sensitizes the ovarian cancer cells to AuNP-induced cytotoxicity and suggest therapy using AuNPs in conjunction with anti-MUC1 siRNAs (see Abstract; paragraph bridging p. 17617 and 17618).  Based on these combined teachings, one of skill in the art would have found obvious to modify Rhim et al., Bochicchio et al., and Fadda et al. by specifically using an anti-MICU1 siRNA as the siRNA to achieve the predictable result of obtaining a composition suitable to treat ovarian cancer.  One of skill in the art would have also found obvious to further administer the composition to subjects affected by ovarian cancer with the reasonable expectation that doing so would treat the ovarian cancer in these subjects (claims 17 and 18).
With respect to claim 9, no evidence has been presented that the selection the claimed ratio range was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).  One of skill in the art would have easily recognized the anti-MUC1 siRNA as a result-effective variable.  One of skill in the art would have found obvious to vary the anti-MUC1 siRNA/AuNP ratio by just using routine experimentation with the reasonable expectation that doing so would identify the ratio resulting in optimal therapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1-5, 7-10, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. taken with each Bochicchio et al., Fadda et al.  Xiong et al., and Arvizo et al. as evidenced by SignaGen Laboratories, in further view of Seyhan et al. (RNA, 2005, 11: 837-846).
The teachings of Rhim et al., Bochicchio et al., Fadda et al., Xiong et al., and Arvizo et al. are applied as above for claims 1-5, 7-9, 12, 14, 15, 17, and 18.  Rhim et al., Bochicchio et al., Fadda et al., Xiong et al., and Arvizo et al. do not specifically teach the limitations of claim 10.  Seyhan et al. teach that not all siRNA sequences are equally potent.  Seyhan et al. teach using routine experimentation to generate gene-specific siRNA libraries to identify the most potent siRNAs (see Abstract; paragraph bridging p. 837 and 838; p. 839; paragraph bridging p. 842 and 843).  Based on these teachings, one of skill in the art would have found obvious to apply the teachings of Seyhan et al. to MUC1 to achieve the predictable result of identifying the most potent anti-MUC1 siRNA and obtain a composition having enhanced therapeutic activity.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 1-5, 7-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. taken with each Bochicchio et al., Fadda et al., Xiong et al., and Arvizo et al. as evidenced by SignaGen Laboratories, in further view of both Wang et al. (Current Drug Metabolism, 2010, 11: 129-141) and Lin et al. (Nanomedicine, 2014, 9: 105-120), as evidenced Du et al. (Scientific Reports, 2014, 4: 1-6).
The teachings of Rhim et al., Bochicchio et al., Fadda et al., Xiong et al., and Arvizo et al. are applied as above for claims 1-5, 7-9, 12, 14, 15, 17, and 18.  Rhim et al., Bochicchio et al., Fadda et al., Xiong et al., and Arvizo et al. do not specifically teach a diameter of about 50-300 nm (claim 11).  Wang et al. teach that a size of 50-500 nm is preferable for delivery to tumors (see p. 131, column 1, first paragraph).  One of skill in the art would have found obvious to obtain an OINC having a diameter of 50-500 nm to achieve the predictable result of obtaining a composition capable of delivering the anti-MICU1 siRNA to the ovarian tumor.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Furthermore, Lin et al. teach that nanocarriers are internalized via caveolae-mediated endocytosis and micropinocytosis (claim 13) (see p. 107, column 1, first full paragraph).  Thus, one of skill in the art would have reasonably expected that the OINC taught by Rhim et al., Bochicchio et al., Fadda et al., Xiong et al., and Arvizo et al. would possess the ability to be internalized via caveolae-mediated endocytosis and micropinocytosis.
Since, as evidenced by Du et al., DOPE promotes endosomal escape (see p. 1, second paragraph), the DOPE-containing OINC taught by Rhim et al., Bochicchio et al., and Fadda et al. is inherently capable of endosomal escape (claim 13).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	The argument that Rhim does not teach partial surface exposure is not found persuasive.  Rhim teaches that the exposure of the negative charge of pDNA induces negative zeta potential.  As set forth in the rejection, Rhim teaches OINCs with partial surface exposure as claimed.  Briefly, Rhim teaches that OINCs exist in solution as a mix of type I and II structures where the mix has a negative zeta potential.  Since the mix has a negative zeta potential, at least some of the OINCs must necessarily have DNA exposed on the outer lipid layer.


 
New Rejections
Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-5, 7-15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites two limitations which must exist in the same OINC: (1) the cargo-inorganic component is substantially encapsulated by the outer lipid membrane; and (2) the cargo-inorganic component is partially exposed on the outer lipid layer.  Claim 1 is unclear because the relationship between these two recitations is not clearly set forth in the claim or the specification.  The specification defines substantially encapsulated as meaning at least 90% encapsulation within the core (see [0058]; [0069]).  At least 90% encapsulation encompasses 100% encapsulation, which is contradicted by the recitation that a portion must be exposed on the surface.  While “at least 90%” encapsulation would allow for some exposure (less than 10%), the extent of exposure is not limited by the claim and/or specification to less than 10%.  As defined by the specification, the amount of exposure could be as high as 50% (see [0069]).  Thus, the recitation of a portion being exposed on the outer lipid layer encompasses embodiments where the exposure is more than 10%, again contradicting the recitation of at least 90% encapsulation.
Since it is not clear what recitation is a claim limitation, the metes and bound of claim 1 cannot be determined and the claim is indefinite.
Claims 2-5, 7-15, 17, and 18 are rejected for being dependent from the rejected claim 1 and also for failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 112(d)
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the recitation of “at least” 90% of the cargo-inorganic component being encapsulated by the lipid layer encompasses the embodiment of 100% encapsulation.  Thus, claim 2 fails to further limit the recitation of “a portion” being exposed on the surface recited in the parent claim 1 (see also the rejection under 112(b) above).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633